Title: To George Washington from Samuel Fletcher, 10 October 1778
From: Fletcher, Samuel
To: Washington, George


          
            Sir
            Springfield [Mass.] Octor 10th 1778
          
          I have duely received your Excellencys Esteemed favr 24th Septemr Informing me of Mr Measoms appointment, also a letter from the Honble board War pr Major Nicholas whom they have sent to Inspect  
            
            
            
            the conductg the Cloathing to the Army I shall do everything in my Power for the Public Service in Conjuntion with those two Gentn. The Chief of the imported Cloathing is arrived here and a few days will Compleat the remainder.
          We are now Repacking 100 Casks which I have recd without Invoices, the Cloathing is of fine Quallity, quite fresh and in good order free from Moth or damage the Coates consists of only two sorts blue turned up with red and brown turned up with red the Waistcoats and Breeches are all white.
          We have here a fine new Store for the Receiption of this Cloathing attended with many more advantages than could be Obtained any where Else—As I shall be called to Boston to forward on all the Cloathing w’h Messrs Otis & Andrews are preparing also what may at any time arrive from Europe I should be glad if its agreable to your Excelly that Mr Measam might be Continued here.
          I have given every Charge to the D.Q.M. to be vigilent in procuring Teams and to the Clerks in their attendance of the Store and that it be well guarded.
          The shoes, Stockings and part of the blanketts goes on this day. I remain with great Respect Your Excellys most Obedt Servt
          
            Samuel Fletcher
          
        